Citation Nr: 1337366	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  07-31 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1971, to include service in Vietnam from December 1969 to November 1970.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a rating decision entered in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  It was previously remanded by the Board to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, in 2010 and 2011, and most recently in January 2013, so that additional development could be undertaken.  Following the AMC's most recent attempts to complete the requested actions, the case has been returned to the Board for further review.  

This appeal is REMANDED to the RO through the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

By its January 2013 remand, the Board directed the AMC to obtain pertinent medical examination and treatment records referenced by a VA physician in a report, dated in October 2011, involving a VA medical examination.  The referenced records were noted to have been compiled in August 2010 and on two occasions in each of the months of June and July 2011.  On remand, VA treatment records noted by VA personnel to have been compiled from October 2011 to February 2013 were entered into the Virtual VA file of the Veteran in February 2013 and other, various VA treatment records were made a part of the Veteran's VA paper claims folder on or about March 13, 2013; however, not all of the above-noted records are among those added to the paper or virtual folders on remand.  For example, the VA examiner in October 2011 indicated that the Veteran had been seen by Dorn Dermatology, in reference to the VA Medical Center in Columbia, South Carolina, on August 18, 2010, for bumps, a groin rash, and scaly lesions, but that is not reflected by the additions to the record on the most recent remand.  Moreover, the supplemental statement of the case, dated in April 2013, only references the VA treatment records from October 7, 2011, to April 9, 2013, and a VA surgical report of July 14, 2011, as having been considered when the AMC most recently readjudicated the issue now on appeal.  

In view of the foregoing, remand for corrective actions and, in particular, to obtain all of the treatment records referenced in the VA examination report of October 2011 and to ensure their full consideration by AMC adjudication personnel is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).  Accordingly, this case is again REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder copies of all pertinent examination and treatment records referenced by T. R. Mill-Floyd, M.D., in her report of a VA medical opinion of October 12, 2011, at the VA Medical Center in Columbia, South Carolina, including all records cited by her in Computerized Patient Record System and those compiled by Dr. Treen.  

2.  Thereafter, readjudicate the pending claim on appeal on the basis of all of the evidence of record, including but not limited to the records of treatment referenced by Dr. Mills-Floyd in her October 2011 report, and if the benefit sought is not granted, provide the Veteran with a supplemental statement of the case and permit him a reasonable period for a response, prior to returning the case to the Board for further review.  

The appellant need undertake no action until he is further notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


